                     Case 20-11218-MFW           Doc 28       Filed 05/24/20        Page 1 of 44




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re
                                                                   Chapter 11

The Hertz Corporation, et al.,1                                    Case No. 20-11218 (MFW)

                                                                   (Joint Administration Requested)
                                         Debtors.


                 DECLARATION OF JAMERE JACKSON IN SUPPORT OF
              DEBTORS’ PETITIONS AND REQUESTS FOR FIRST DAY RELIEF

I, Jamere Jackson, Executive Vice President and Chief Financial Officer of The Hertz

Corporation, declare pursuant to 28 U.S.C. § 1746 as follows:

                Introduction

                     1.    The Hertz name is practically synonymous with airport vehicle rentals.

Hertz and its affiliated brands may be found at approximately 1,600 airport rental locations in the

U.S. and another 2,000 internationally. While only a minority of our total locations, these airport

locations account for a majority of our rental revenue. The reason for this is simple: air travelers

are the number-one consumer of our short-term vehicle rentals. As a result, our business is

highly correlated to the global rate of air travel.

                     2.    Up until recently, people were flying at a record rate. The number of

passengers using U.S. airports surpassed 1 billion for the first time in 2018 and continued to

grow in 2019.2 Revenue of The Hertz Corporation (“THC,” and, together with its direct and


1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these
chapter 11 cases, for which joint administration for procedural purposes has been requested, a complete list of the
debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete list of
such information may be obtained on the website of the debtors’ proposed claims and noticing agent at
https://restructuring.primeclerk.com/hertz.
2
          See https://www.transtats.bts.gov/Data_Elements.aspx?Data=1

                                                         1
AMERICAS 102616839
                     Case 20-11218-MFW         Doc 28      Filed 05/24/20   Page 2 of 44




indirect subsidiaries, the “Company”) tracked this trend, reporting year over year growth for ten

consecutive quarters through the end of 2019. This success helped the Company to raise

$750 million in equity in July of 2019, which it used to deleverage its balance sheet by repaying

debt obligations.         The first two months of 2020 showed the Company’s upward revenue

trajectory continuing. In January and February of 2020, Company-wide revenue was up 6%

year-over-year on 8% higher U.S. car rental volume.

                     3.    While nearly every segment of the global economy has been affected, the

COVID-19 crisis had an early and outsized effect on the travel sector. According to TSA data,

on March 1, 2020, approximately 2.3 million travelers passed through airport security

checkpoints. On April 1, that number had fallen to 136,000—a 94% decrease.3 The numbers

continued downward, bottoming out on April 14 at fewer than 90,000 passengers—just 4% of

passenger volume on the corresponding weekday in 2019. Every day from March 25 through

May 20, the daily passenger volume was more than 90% below what it was on the corresponding

weekday in 2019. This reduction in air travel has severely curtailed the Company’s core airport

rental business.

                     4.    Our off-airport rental business was similarly affected by the crisis. Just as

restrictions on movement relating to COVID-19 reduced air travel, they reduced local travel as

well. For example, the Company saw approximately 50% drops in April of vehicle rentals by

temporary vehicle replacement customers and rideshare drivers—two key off-airport customer

segments.




3
          https://www.tsa.gov/coronavirus/passenger-throughput.

                                                       2
AMERICAS 102616839
                     Case 20-11218-MFW      Doc 28     Filed 05/24/20    Page 3 of 44




                     5.    The overall impact of the COVID-19 crisis devastated our revenue. In

April 2020—the first full month after the COVID-19 crisis took hold in the U.S.—the

Company’s global revenue was down 73% from what it was in April of 2019.

                     6.    When the effects of the crisis on its business began to manifest in March,

the Company moved quickly to adjust. It reduced its new vehicle purchase commitments by

over $4 billion. It consolidated off-airport locations to bring down overhead. It cut spending on

marketing. It negotiated with airport operators to abate or defer airport concession obligations.

And, it made the difficult decision to reduce its employee costs through a combination of

furloughs and terminations. All told, approximately 21,000 employees have been affected by

these programs, including approximately 14,400 of whom have been terminated. Unfortunately,

these measures were still inadequate to offset the decimation of the Company’s revenue.

                     7.    In addition to significantly reducing its revenue, the COVID-19 crisis

imposed substantial new demands on the Company’s cash. The Company currently operates a

rental portfolio of approximately half a million vehicles in the United States (many of which are

now sitting idle for the reasons stated above). In the United States and certain other jurisdictions,

the Company finances its fleet of vehicles through ABS Programs (as defined below) and other

similar structures. In general, under the ABS Programs for the Company’s rental fleets, the

Company pays monthly scheduled depreciation, but must also pay into the financing structure an

amount corresponding to estimated market depreciation in order to prevent a reduction in its

access to funding.

                     8.    With the global economy shut down, exploding unemployment, and many

would-be car buyers subject to stay at home orders, the demand for used vehicles dried up,

creating substantial pressure on market depreciation rates. The drop in used vehicle values


                                                   3
AMERICAS 102616839
                     Case 20-11218-MFW            Doc 28       Filed 05/24/20         Page 4 of 44




required the Company to pay an additional approximately $135 million into its U.S. rental fleet

ABS Program in April in order to maintain access to funding at existing levels, with even greater

amounts projected in the months to come. At the same time, the largely frozen market for used

vehicles prevented it from reducing the size of its rental fleet to reduce lease payment

obligations.

                     9.    On April 27, 2020, to preserve its liquidity for the benefit of all

stakeholders, the Company elected not to pay the $135 million estimated depreciation and

amounts due under the related lease—the combination of which (net of amounts owing back to

THC) totaled nearly $400 million. This default could have resulted in the forced liquidation of

vehicles in the Company’s U.S. rental car fleet beginning on May 5. However, on May 4, the

Company obtained the agreement of various lenders to forbear and waive certain defaults

through May 22, 2020. Unable to reach further agreements with its U.S. and Canadian creditors

by the end of this period,4 the Company’s board, in consultation with its advisors, made the

difficult decision to commence these chapter 11 cases.

                     10.   The Company enters these chapter 11 cases with approximately

$19.0 billion in total financial debt, $14.7 billion of which relates to vehicle financing activities.

This debt burden was sustainable last year, when the Company’s revenue was on the order of

$10 billion and when used vehicle prices were less volatile. But with little hope of returning to

those conditions any time soon, that debt must be restructured.

                     11.   The Company filed these chapter 11 cases in order to preserve and

maximize value for the benefit of all stakeholders. In particular, the Company intends to utilize

the “breathing room” chapter 11 provides to keep its business intact, continue to assess the likely
4
        The Company received waivers from creditors to its Australian entities. It anticipates that waivers
necessary to keep its European entities outside of the chapter 11 process at this time will be finalized by no later than
May 27, 2020.

                                                          4
AMERICAS 102616839
                     Case 20-11218-MFW     Doc 28    Filed 05/24/20    Page 5 of 44




state of the market upon emergence, and develop a business plan and capital structure that is

sustainable in the new reality.

                     12.   The Company arrives in these cases with substantial unencumbered cash

sufficient to fund operations at least through the initial stage of these Chapter 11 Cases. The

Company may seek access to additional cash, including through new borrowing, as the case

progresses.

                Background of Declarant

                     13.   I am the Executive Vice President and Chief Financial Officer of The

Hertz Corporation. I have held this position since September 2018.

                     14.   I have extensive experience as a corporate executive. From March 2014

to August 2018, I served as Chief Financial Officer of Nielsen Holdings plc, an information, data

and measurement company. From August 2004 to February 2014, I held a variety of leadership

roles at General Electric Company, an international industrial and technology company, most

recently as Vice President and Chief Financial Officer of a division of GE Oil & Gas, an

equipment supplier for the global oil and gas industry. I have served on the board of directors

for Eli Lilly and Company, a global pharmaceutical company, since October 2016, where I serve

on the audit and finance committees.

                     15.   On May 22, 2020 (the “Petition Date”), THC and certain of its U.S. and

Canadian affiliates (collectively, the “Debtors”) each filed in this Court a voluntary petition for

relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), thereby

commencing chapter 11 cases for the Debtors (collectively, the “Chapter 11 Cases”). In order

to ease their transition into operations as debtors in possession, the Debtors subsequently filed

motions seeking various types of “first-day” relief (the “First Day Motions”). I submit this

declaration to (i) offer the Court and parties in interest a background on the Company and the
                                                 5
AMERICAS 102616839
                     Case 20-11218-MFW      Doc 28     Filed 05/24/20     Page 6 of 44




circumstances leading to the commencement of the Chapter 11 Cases; and (ii) provide an

evidentiary basis for the relief requested in the First Day Motions.

                     16.   I am generally familiar with the Debtors’ and the Company’s day-to-day

operations, businesses, financial affairs, and books and records. Unless stated otherwise, all facts

in this declaration are based upon my personal knowledge; my discussions with members of the

Company’s management team; outside advisers to the Company; and my review of documents

and information concerning the Debtors’ and the Company’s operations, financial affairs, and

restructuring efforts; and/or my personal opinion based upon my experience and general

knowledge about the Company.

                     17.   I am over the age of 18 and authorized to submit this declaration on behalf

of the Debtors. If called to testify, I would testify to the matters set forth in this declaration.

                Discussion

          A.         History and Business Overview

                     18.   In 1918, a 22-year-old entrepreneur named Walter Jacobs began renting a

fleet of twelve Ford Model-Ts in Chicago. His brisk business caught the attention of John D.

Hertz who, in 1923, acquired the company and began operations under the Hertz name. By

1925, Hertz boasted a coast-to-coast rental network generating about $1 million in annual

revenue.

                     19.   Hertz began serving intermodal travelers in 1926 through its “Rail-Drive”

program, a station-side rental service to allow rail passengers to explore destinations far beyond

the tracks. “Fly-Drive” soon followed, with Hertz opening the first ever airport car rental

location in 1932 at Chicago’s Midway Airport. Hertz opened its first international location in

France in 1950 and by 1955 boasted 1,000 locations globally.



                                                   6
AMERICAS 102616839
                     Case 20-11218-MFW      Doc 28     Filed 05/24/20    Page 7 of 44




                     20.   Today, from our global headquarters in Estero, Florida, we operate one of

the largest worldwide vehicle rental companies.           The Company has approximately 12,400

corporate and franchisee car rental locations in North America, Europe, Latin America, Africa,

Asia, Australia, the Caribbean, the Middle East and New Zealand. During the year ended

December 31, 2019, we operated a peak rental fleet of more than 770,000 vehicles, with

approximately 75% located in the United States.

                     21.   Through our Donlen subsidiary, we operate a vehicle leasing and fleet

management solutions business. Donlen provides a variety of fleet services to North American

companies that operate vehicle fleets of all different sizes, allowing customers to focus on their

core businesses while Donlen helps them achieve efficiencies in their fleet operations through

proprietary technologies, strategic consulting, and decades of experience in the field.

     1. Vehicle Rentals

                     22.   We operate our vehicle rental business under the Hertz, Dollar and Thrifty

brands, among others, each of which offers distinct price points, levels of service, and product

offerings. Our premium Hertz brand is one of the most recognized brands globally, signifying

leadership in quality rental services and products. Indeed, Hertz currently holds J.D. Power’s

number one customer satisfaction ranking for rental car companies. While each of our brands

generally maintains separate airport counters, reservations, marketing and other customer contact

activities, we achieve synergies across our brands by utilizing a single fleet and fleet

management team, and combined vehicle maintenance and certain back-office functions.

                     23.   Because they meet different customer needs, the Company’s vehicle rental

business is different with respect to airport locations versus off-airport locations. This division is

one of function in the marketplace and not of operation. Our airport and off-airport locations

utilize common vehicle fleets and maintenance resources and are supervised by common
                                                   7
AMERICAS 102616839
                     Case 20-11218-MFW      Doc 28     Filed 05/24/20     Page 8 of 44




country, regional and local area management. Additionally, our airport and off-airport locations

utilize common marketing activities and have many of the same customers.

                a. Airport Locations

                     24.   In 2019, the Company generated approximately 65% of its worldwide

vehicle rental revenues from its 3,600 airport locations. Of these, 1,600 are in the United States

and 2,000 are abroad.

                     25.   Customers at our airport locations are almost exclusively air travelers. As

a result, our business at our airport locations correlates strongly with the overall rate of air travel.

Also unique to our airport locations is the relationship between the Company and the airports’

operators, which are typically governmental bodies or authorities. At each airport that has a

Company-owned location, the Company has obtained a lease and/or concession from the airport

operator allowing it to operate there. The terms of an airport concession typically require that

the Company pay concession fees to the airport’s operator based on a percentage of the revenues

generated by the Company at the airport, subject to a minimum annual guarantee. Under most

concessions, the Company must also pay fixed rent for terminal counters and other physical

facilities. Most concessions are for a fixed length of time, while others create operating rights

and payment obligations that are terminable at any time.

                b. Off-Airport Locations

                     26.   The Company refers to its locations based away from airports as its off-

airport locations. In 2019, the Company generated approximately 35% of its worldwide vehicle

rental revenues from its 8,800 off-airport locations. Of these, 2,600 are in the U.S. with the

remaining 6,200 located abroad.

                     27.   Most customers at the Company’s off-airport locations need to fill one of

the following three needs: (i) a temporary replacement of a vehicle that is out of service; (ii) a
                                                   8
AMERICAS 102616839
                     Case 20-11218-MFW      Doc 28    Filed 05/24/20    Page 9 of 44




vehicle suitable for earning money through a rideshare network; or (iii) a vehicle suitable for

specific business or personal travel.

                     28.   Many of those seeking temporary replacement vehicles have been referred

by, or may be entitled to reimbursement from, insurance companies following an accident. We

have agreements with referring insurers establishing the relevant rental terms, including the

arrangements for billing and payment. We have identified 188 insurance companies, ranging

from local or regional vehicle carriers to large, national companies, as our target insurance

replacement market. As of December 31, 2019, we were a preferred or recognized supplier for

124 of these insurance companies and a co-primary for 39 of them.

                     29.   Our rideshare driver customers come to us through transportation network

companies (“TNCs”). We have partnered with certain U.S. transportation network companies

(our “TNC Partners”), to offer vehicle rentals to their drivers in select U.S. cities. During 2019,

we dedicated an average of 43,000 vehicles (representing approximately 8% of our U.S. average

vehicles) for use by TNC drivers. Drivers for our TNC Partners reserve vehicles online through

TNC Partner websites and pick up vehicles from select locations. TNC drivers can extend the

vehicle rental on a weekly basis.

                c. Vehicle Sales

                     30.   Fleet age and mileage are important quality metrics within the rental car

industry. Offering a fleet of newer vehicles and generally maintaining mileage under 40,000 per

vehicle are part of what has earned the Company its consistently high customer satisfaction

ratings. In 2019, the average holding period of vehicles in the Company’s U.S. fleet was

eighteen months, and its international vehicle fleet averaged just twelve months.

                     31.   In order to keep its fleet within target age and mileage parameters, the

Company is constantly acquiring new vehicles and disposing of used vehicles. It acquires some
                                                  9
AMERICAS 102616839
                     Case 20-11218-MFW        Doc 28       Filed 05/24/20        Page 10 of 44




of its vehicles through manufacturer programs by which manufacturers agree to repurchase

vehicles at a set price in the future or otherwise guarantee the depreciation rate on the subject

vehicles (the “Program Vehicles”). For vehicles purchased outside of such programs (the

“Non-Program Vehicles”), the Company is responsible for disposal and bears the risk of

unexpected depreciation.5

                      32.   To capture as much of the residual value in its vehicles upon disposal,

included in its disposition strategies is a retail channel whereby the Company sells used vehicles

from its rental fleet directly to consumers through its network of 87 company-operated car sales

locations in the United States and its Rent2Buy program6 offered in 35 states and several

European countries as of December 31, 2019. The Company’s sales activities make it one of the

top-10 sellers of pre-owned vehicles in the United States.

                d. Franchising

                      33.   In certain markets, the Company franchises primarily its Hertz, Dollar,

Thrifty and Firefly brands to independent franchisees engaged in the vehicle rental business.

Franchisees acquire, operate and maintain their own fleets. In exchange for their use of the

Company’s valuable marks, access to the Company’s reservation channels, and other franchise

rights, franchisees generally pay royalties based on a percentage of their revenues and other fees.

Franchise arrangements enable the Company to offer expanded national and international service

and a broader one-way rental program.


5
        The Company adjusts its fleet-wide ratio of Program Vehicles and Non-Program vehicles according to the
circumstances. Program Vehicles offer greater flexibility and allow the Company to better forecast depreciation
cost. However, a Program Vehicle costs more to acquire as compared to an otherwise identical Non-Program
Vehicle. In 2019, 29% of the Company’s U.S. vehicle purchases and 62% of its international vehicle purchases
were made up of Program Vehicles.
6
          The Rent2Buy program gives customers the opportunity to rent a vehicle from our rental fleet. If the
customer decides to purchase the vehicle, the customer is credited with a portion of their rental fees and, in most
states, the customer can consummate the purchase from home.

                                                      10
AMERICAS 102616839
                     Case 20-11218-MFW         Doc 28      Filed 05/24/20   Page 11 of 44




                      34.      Franchise operations, including the purchase and ownership of vehicles,

are generally financed independently by the franchisees, and the Company has no ownership of

the franchisees.            In 2019, fees from franchisees, including initial franchise fees, made up

approximately 2% of the Company’s worldwide vehicle rental revenues.

     2. Donlen Vehicle Leasing and Fleet Management Business

                      35.      Aside from vehicle rentals and associated activities, the Company’s

Donlen vehicle leasing and fleet management solutions business is its only other material

business line. Donlen serves customers in the United States and Canada that utilize vehicle fleets

in support of their core businesses. Through a variety of products and services, Donlen helps its

customers reduce fleet operating costs and increase driver safety and productivity.

                      36.      Donlen products and services include leasing, fuel purchasing and

management, vehicle maintenance management, maintenance and repair consultation, toll

management, violations management, business and personal use reporting, fleet administrative

services, fleet safety services, strategic consulting, and accident management. Additionally,

Donlen provides license and title services, including vehicle registration renewal and related

services, recall management, vehicle purchases, and regulatory compliance. Donlen’s telematics

products and services provide enhanced visibility into driver and vehicle performance.

                      37.      Donlen’s expertise and proprietary technologies allow its customers to

realize tremendous savings over self-managing. In recognition of this, Donlen has been named

as one of the top 100 Global Outsourcing Providers by the International Association of

Outsourcing Professionals for fourteen consecutive years.

                      38.      In addition to helping customers manage their fleets, Donlen also provides

vehicles to customers through acquisition and lease programs. Donlen’s primary product for

providing passenger and light- to medium-duty truck and other light vehicle fleets is an open-
                                                      11
AMERICAS 102616839
                     Case 20-11218-MFW      Doc 28       Filed 05/24/20   Page 12 of 44




ended terminal rental adjustment clause (“TRAC”) lease. For most customers, the vehicle must

be leased for a minimum of twelve months, after which the lease converts to a month-to-month

lease. Donlen sells vehicles surrendered to it at the end of their lease terms. Following the sale,

customers may see a TRAC adjustment reflecting the surplus (for a credit) or loss (for a charge)

realized upon the sale. Approximately 80% of Donlen’s lease portfolio consists of floating-rate

leases that allow lease charges to be adjusted based on benchmark indices. The remaining 20%

of Donlen’s lease portfolio consists of fixed-rate leases based on predetermined swap terms, and

are adjusted at the end of the applicable swap term. Donlen also offers financing solutions for

longer-term assets, including heavy-duty trucks and equipment, mostly through syndication

transactions with third-party investors.

                      39.   In 2019, Donlen accounted for approximately $670 million—or about

7%—of the Company’s total revenue.

                      B. Prepetition Capital Structure

                      40.   The Company is made up of approximately 125 entities. Hertz Global

Holdings, Inc., a public company that trades on the New York Stock Exchange under the symbol

HTZ, is the ultimate parent of each entity. The Hertz Corporation (i.e., THC) is our main

operating entity and also directly or indirectly owns each of the Company’s other operating

entities. A chart depicting the Company’s organizational structure as of the Petition Date is

attached as Exhibit A. As reflected on Exhibit A, not every entity within the Company is a

debtor in these Chapter 11 Cases. I refer to those that are debtors as the “Debtors.” I refer to

those that are not Debtors as the “Non-Debtor Affiliates.”

          41.         As of the commencement of these Chapter 11 Cases, the Company had

approximately $19.0 billion in aggregate debt incurred through a variety of financing programs


                                                  12
AMERICAS 102616839
                     Case 20-11218-MFW          Doc 28        Filed 05/24/20        Page 13 of 44




with third parties.7 The following chart8 provides a summary of the Company’s significant third-

party financial debt obligations as of the Petition Date:

                                   Facility                                      Principal Amount
          Non-Vehicle Debt
          Senior Notes                                                                       $2,700 million
          Senior Term Loan                                                                     $656 million
          Senior RCF                                                                           $615 million
          Senior Second Priority Secured Notes                                                 $350 million
          Promissory Notes                                                                       $27 million
          Vehicle Debt
          HVF II U.S. ABS Program                                                           $10,893 million
          Donlen U.S. ABS Program                                                            $1,592 million
          U.S. Vehicle RCF                                                                       $93 million
          European Vehicle Notes (estimated in USD)                                            $794 million
          European ABS Program (estimated in USD)                                              $650 million
          Hertz Canadian Securitization (estimated in USD)                                     $251 million
          Donlen Canada Securitization (estimated in USD)                                        $27 million
          Australian Securitization (estimated in USD)                                         $149 million
          New Zealand RCF (estimated in USD)                                                     $46 million
          U.K. Financing Facility (estimated in USD)                                           $229 million

These financing programs are described in further detail below.




7
          The descriptions herein of the Company’s debt, including any security in respect of such debt, are provided
for the convenience of the Court and parties in interest. In certain cases, amounts stated are approximate. The
descriptions are not intended to be comprehensive nor should they be construed as an admission with respect to the
validity or enforceability of any debt, any lien or other security described as securing the debt, or any other right or
obligation. These descriptions are qualified in their entirety by the operative relevant debt- and related documents.
The Company is continuing to review its debt obligations and related matters and expressly reserves all rights
relating thereto.
8
        A debt chart containing greater detail, including the names of the applicable obligors, is attached hereto as
Exhibit B.

                                                         13
AMERICAS 102616839
                     Case 20-11218-MFW        Doc 28     Filed 05/24/20   Page 14 of 44




     1. Non-Vehicle Debt

                            a. U.S. Senior Notes and Senior Second Priority Secured Notes

                      42.      Pursuant to indentures dated October 16, 2012, September 22, 2016,

August 1, 2019, and November, 25, 2019, respectively, THC is the issuer of the following series

of senior unsecured notes (the “Senior Notes”): (i) 6.250% Senior Notes due 2022 (the “2022

Notes”); (ii) 5.500% Senior Notes due 2024 (the “2024 Notes”); (iii) 7.125% Senior Notes due

2026 (the “2026 Notes”); and (iv) 6.000% Senior Notes due 2028 (the “2028 Notes”). The

indenture trustee in respect of the Senior Notes is Walls Fargo Bank, N.A. (the “U.S. Notes

Agent”). The following Debtors are obligors in respect of the Senior notes: (i) The Hertz

Corporation, (ii) Dollar Rent A Car, Inc.; (iii) Dollar Thrifty Automotive Group, Inc.;

(iv) Donlen Corporation; (v) DTG Operations, Inc.; (vi) DTG Supply, LLC; (vii) Firefly Rent A

Car LLC; (viii) Hertz Car Sales LLC; (ix) Hertz Global Services Corporation; (x) Hertz Local

Edition Corp.; (xi) Hertz Local Edition Transporting, Inc.; (xii) Hertz System, Inc.; (xiii) Hertz

Technologies, Inc.; (xiv) Hertz Transporting, Inc.; (xv) Rental Car Group Company, LLC;

(xvi) Smartz Vehicle Rental Corporation; (xvii) Thrifty Car Sales, Inc.; (xviii) Thrifty, LLC;

(xix) Thrifty Insurance Agency, Inc.; (xx) Thrifty Rent A Car System, LLC; and (xxi) TRAC

Asia Pacific, Inc. (the “U.S. Notes Obligors”). Proceeds of the Senior Notes were used, in

whole or substantial part, to retire prior notes. As of the Petition Date, Senior Notes were

outstanding in the following principal amounts:




                                                    14
AMERICAS 102616839
                     Case 20-11218-MFW         Doc 28       Filed 05/24/20   Page 15 of 44




                                                  Senior Notes
                                 Series                             Outstanding Principal
          2022 Notes                                                                 $500 million
          2024 Notes                                                                 $800 million
          2026 Notes                                                                 $500 million
          2028 Notes                                                                 $900 million
          Senior Notes Total                                                       $2,700 million

          43.         Pursuant to an indenture dated June 6, 2017, THC is the issuer of 7.625% Senior

Secured Second Priority Notes due 2022 (the “2L Notes”) in the original principal amount of

$1.250 billion. The U.S. Notes Agent is the indenture trustee and collateral agent in respect of

the 2L Notes. Each of the U.S. Notes Obligors is an obligor on the 2L Notes. Proceeds of the

2L Notes were used, in part, to retire prior notes. Obligations in respect of the 2L Notes are

secured by the Senior Secured Debt Collateral (as defined below). The U.S. Notes Agent and the

Senior Credit Agreement Agent (as defined below) are parties to an Intercreditor Agreement

dated June 6, 2017 (the “Base ICA”) generally governing the parties’ respective rights to shared

collateral. As of the Petition Date, 2L Notes were outstanding in the principal amount of

$350 million.

                            b. The U.S. Senior Facilities

                      44.      THC is the lead borrower under a Credit Agreement dated June 30, 2016

(as from time to time amended, the “Senior Credit Agreement”). Barclays Bank PLC acts as

administrative agent and collateral agent for the lenders under the Senior Credit Agreement (the

“Senior Credit Agreement Agent”). The Senior Credit Agreement provides for both a term

loan (the “Senior Term Loan”) and revolving credit facility (the “Senior RCF,” and, together

with the Senior Term Loan the “Senior Facilities”). The Senior RCF provides a sub-limit for

letters of credit.           The original maximum principal amount of the Senior Term Loan was

                                                      15
AMERICAS 102616839
                     Case 20-11218-MFW      Doc 28      Filed 05/24/20   Page 16 of 44




$700 million due 2023. As of the Petition Date, the outstanding principal balance of the Senior

Term Loan was approximately $656 million. The original maximum principal amount of the

Senior RCF was $1.7 billion due 2021. As of the Petition Date, the outstanding principal

balance of the Senior RCF was approximately $615 million and there were $243 million in

outstanding issued letters of credit under the Senior RCF.

                      45.   The obligors in respect of the Senior Credit Agreement are (i) each of the

U.S. Notes Obligors; and (ii) Rental Car Intermediate Holdings, LLC. Their obligations are

secured by certain assets (the “Senior Secured Debt Collateral”) including (a) cash equivalents

(other than restricted fleet cash) and investment property (excluding cash and cash equivalents

requiring perfection through control), (b) deposit accounts (other than in respect of restricted

fleet cash) (excluding deposit accounts requiring perfection through control), customer

receivables accounts and the Collateral Proceeds Account (c) intellectual property, (d) vehicle

rental concession rights (excluding vehicle concessions in which security interests have not been

perfected and/or to the extent such grant would result in adverse business consequences to the

Company), (e) interests in leased real property and fixtures, and (f) general intangibles as

pledged by the U.S. Note Obligors and Rental Car Intermediate Holdings, LLC. The Senior

Secured Debt Collateral expressly excludes, among other things, assets requiring perfection

through control, including cash, cash equivalents, deposit accounts and other bank or securities

accounts (other than specified proceeds accounts). The Senior Credit Agreement Agent and the

U.S. Notes Agent are parties to the Base ICA, which generally governs the parties’ respective

rights to shared collateral. Borrowings under the Senior Facilities have been used for general

corporate purposes including funding U.S. operations and, through various inter-company loans,

funding working capital needs in our international operations.


                                                   16
AMERICAS 102616839
                     Case 20-11218-MFW         Doc 28      Filed 05/24/20    Page 17 of 44




                            c. Standalone U.S. Letter of Credit Facilities

                      46.      The Company has two standalone U.S. letter of credit facilities. The first

(the “L/C Facility”) is pursuant to a November 2, 2017 Letter of Credit Agreement between

THC, certain lenders, and the Senior Credit Agreement Agent as administrative agent and

collateral agent. The L/C Facility was in the original principal amount of $400 million with a

2021 maturity. The obligors in respect of the L/C Facility are (i) each of the U.S. Notes

Obligors; and (ii) Rental Car Intermediate Holdings, LLC. Their obligations are secured by the

Senior Secured Debt Collateral. As of the Petition Date, there were $299 million in outstanding

issued letters of credit under the L/C Facility.

                      47.      The second (the “ALOC Facility,” and, together with the L/C Facility, the

“Letter of Credit Facilities”) is pursuant to a December 13, 2019 Credit Agreement between

THC and Goldman Sachs Mortgage Company as lender and administrative agent. The ALOC

Facility was in the original principal amount of $250 million with a 2023 maturity. The obligors

in respect of the ALOC Facility are (i) each of the U.S. Notes Obligors; and (ii) Rental Car

Intermediate Holdings, LLC. The ALOC Facility is unsecured. As of the Petition Date, there

were $200 million in outstanding issued letters of credit under the ALOC Facility.

                      48.      The Company uses the Letter of Credit Facilities for general corporate

purposes, including, as further set forth below, to secure its performance in respect of airport

concession agreements.

                            d. Other Non-Vehicle Debt

                      49.      THC has approximately $27 million of unsecured obligations outstanding

in the form of promissory notes issued in January 1998 (the “Promissory Notes”). THC also

has non-vehicle debt obligations amounting to approximately $20 million on account of financed

leases for various non-vehicle equipment and hardware as of the Petition Date.
                                                      17
AMERICAS 102616839
                     Case 20-11218-MFW        Doc 28     Filed 05/24/20   Page 18 of 44




     2. Vehicle Debt

                            a. U.S. Vehicle RCF

                      50.      THC, as borrower, and Rental Car Intermediate Holdings, LLC, as

guarantor, are obligors under a Credit Agreement dated June 30, 2016 providing for a revolving

credit facility (the “U.S. Vehicle RCF”). Credit Agricole Corporate and Investment Bank is the

U.S. Vehicle RCF administrative agent and The Bank of New York Mellon Trust Company,

N.A. is the collateral agent. The collateral securing the obligations in respect of the Vehicle RCF

is the vehicles financed thereunder and certain related assets. The original maximum principal

amount of the U.S. Vehicle RCF was $200 million. As of the Petition Date, the outstanding

principal balance of the U.S. Vehicle RCF was approximately $93 million. Proceeds of the U.S.

Vehicle RCF have been used primarily to finance vehicles that are to be sold through its direct to

consumer retail used car sales platform.

                            b. European Vehicle Notes

                      51.      Pursuant to indentures dated September 22, 2016 and March 23, 2018,

respectively, Non-Debtor Affiliate Hertz Holdings Netherlands, BV (“HHN BV”) is the issuer of

the following series of unsecured notes (the “European Vehicle Notes”): (i) 4.125% Senior

Notes due 2021 (the “2021 Notes”) in the original aggregate principal amount of €225 million;

and (ii) 5.500% Senior Notes due 2023 (the “2023 Notes”) in the original aggregate principal

amount of €500 million. Wilmington Trust, National Association is the indenture trustee in

respect of the European Vehicle Notes. The obligors in respect of the European Vehicle Notes

are the U.S. Notes Obligors and Non-Debtor Affiliates (i) HHN BV; (ii) Hertz Automobielen

Nederland B.V.; (iii) Hertz Autovermietung GmbH; (iv) Hertz Belgium BVBA; (v) Hertz Fleet

(Italiana) S.r.l; (vi) Hertz France SAS; (vii) Hertz Italiana S.r.l.; (viii) Hertz Luxembourg S.à r.l.;

and (ix) Hertz UK Receivables Ltd.

                                                    18
AMERICAS 102616839
                     Case 20-11218-MFW         Doc 28     Filed 05/24/20   Page 19 of 44




                      52.      Proceeds of the European Vehicle Notes have been used to finance the

Company’s vehicle rental operations in Italy, Belgium and Luxembourg and a portion of its

assets in the United Kingdom, France, The Netherlands, Spain and Germany. As of the Petition

Date, the amounts of the European Vehicle Notes outstanding, expressed in U.S. Dollars, were

approximately as follows:

                                            European Vehicle Notes
                                Series                           Outstanding Principal
          2021 Notes                                                               $246 million
          2023 Notes                                                               $548 million
          European Vehicle Notes Total                                             $794 million

                c. New Zealand RCF

                      53.      Non-Debtor Affiliate Hertz New Zealand Holdings Limited is the

borrower under a September 26, 2016 Facility Agreement with Bank of New Zealand providing

for a revolving credit facility in the original maximum principal amount of NZD$60 million (the

“New Zealand RCF”).                 Non-Debtor Affiliates Hertz New Zealand Limited and Tourism

Enterprises Limited are also obligated on the New Zealand RCF as guarantors. Obligations in

respect of the New Zealand RCF are secured by a pledge of substantially all of each obligor’s

assets. Proceeds of the New Zealand RCF are used to finance the Company’s New Zealand

rental vehicles and for other corporate purposes.

                      54.      As of the Petition Date, the principal amount outstanding under the New

Zealand RCF, expressed in U.S. Dollars, was approximately $46 million.

                            d. U.K. Financing Facility

                      55.      Non-Debtor Affiliates Hertz Vehicle Financing U.K. Limited and Hertz

(UK) Limited are borrowers under a February 7, 2016 Facility Agreement with Lombard North


                                                     19
AMERICAS 102616839
                     Case 20-11218-MFW         Doc 28     Filed 05/24/20   Page 20 of 44




Central Plc providing for a revolving credit facility in the original maximum principal amount of

£250 million (the “U.K. Financing Facility”). THC is also obligated on the U.K. Financing

Facility as a guarantor. Obligations in respect of the U.K. Financing Facility are secured by a

security assignment of buyback agreements in respect of financed vehicles. Proceeds of the U.K.

Financing Facility are used to finance the Company’s U.K. rental vehicles and for other

corporate purposes.

                      56.      As of the Petition Date, the principal amount outstanding under the U.K.

Financing Facility, expressed in U.S. Dollars, was approximately $229 million.

                            e. ABS Programs and Other Securitizations

                      57.      The vast majority of funding for the Company’s rental car fleet and its

fleet leasing fleet has been raised through various asset-backed securities programs (each, an

“ABS Program”). While additional entities are involved in all of the ABS Programs, and

variations in structure exist, the simplified general arrangement is as follows:

         A Company-owned special purpose entity (the “Issuer”) raises funds by selling notes
          (the “ABS Notes”) in the capital markets. Each of the Issuers is a Non-Debtor Affiliate.

         The Issuer loans the proceeds of the ABS Notes to a second Company-owned special
          purpose entity (the “Vehicle Owner”), creating an intercompany obligation from the
          Vehicle Owner to the Issuer, which uses such proceeds to fund vehicle purchases
          (directly or through a related ownership entity).

         Pursuant to leases, whether with a Company operating entity, in the case of the
          Company’s rental car business (each, a “Company Lessee”), or a third party lessee, in
          the case of the Company’s fleet leasing business (a “Third-Party Lessee”), the Vehicle
          Owner leases the vehicles in exchange for payments that are used by the Vehicle Owner
          to repay the Issuer on the intercompany obligation, which payments are used by the
          Issuer to pay principal and interest to the holders of the ABS Notes.

         The obligations in respect of the ABS Notes are secured by the vehicles financed thereby
          and certain related assets.




                                                     20
AMERICAS 102616839
                     Case 20-11218-MFW         Doc 28       Filed 05/24/20        Page 21 of 44




                                        (i) HVF II ABS Program

                      58.   Non-Debtor Affiliate Hertz Vehicle Financing II LP (“HVF II”) is the

Issuer under the Company’s U.S. rental car ABS Program (the “HVF II ABS Program”). The

Company utilizes the HVF II ABS Program to facilitate its financing activities relating to the

vehicles used by the Company in its U.S. daily vehicle rental operations. Non-Debtor Affiliates

Hertz Vehicle Financing LLC (“HVF”) and Rental Car Finance LLC are or may be Vehicle

Owners under the HVF II ABS Program and Debtors THC and DTG Operations, Inc. (“DTG

Operations”) are or may be Company Lessees. THC guarantees the obligations of all other

Company Lessees under the HVF II ABS Program.                           As further explained below, those

obligations correspond to the obligations of HVF II in respect of the ABS Notes it issues

pursuant to the HVF II ABS Program.

                      59.   Pursuant to the October 31, 2014 Amended and Restated Base Indenture

and Amended and Restated Group I Supplement, under which Bank of New York Mellon Trust

Company, N.A. is the indenture trustee and collateral agent (the “U.S. ABS Agent”), HVF II

issues term (“MTN”)9 and revolving (“VFN”)10 ABS Notes (collectively, the “HVF II ABS

Notes”) secured by one or more shared or segregated collateral pools consisting primarily of

portions of the Company’s U.S. rental vehicle fleet financed pursuant to the HVF II ABS

Program and related assets that have been allocated as the ultimate indirect collateral for the

respective HVF II ABS Notes. HVF II ABS Notes and their respective outstanding principal

amounts as of the Petition Date are as follows:




9
          Within each series of MTN HVF II ABS Notes there is subordination based on class. In addition to the
total third party debt in the table above, MTN issuances from 2017 onward include Class RR—risk retention—notes
totaling $547 million that are held by THC.
10
          Within the series of HVF II ABS Notes there is subordination based on class.

                                                       21
AMERICAS 102616839
                     Case 20-11218-MFW        Doc 28     Filed 05/24/20   Page 22 of 44




                                             HVF II ABS Notes
                                                 Original Expected            Outstanding
                            Series               Final Payment Day             Principal
          MTNs
          Series 2015-3                                  2020                      $371 million
          Series 2016-2                                  2021                      $595 million
          Series 2016-4                                  2021                      $424 million
          Series 2017-1                                  2020                      $450 million
          Series 2017-2                                  2022                      $370 million
          Series 2018-1                                  2023                    $1,058 million
          Series 2018-2                                  2021                      $213 million
          Series 2018-3                                  2023                      $213 million
          Series 2019-1                                  2022                      $745 million
          Series 2019-2                                  2024                      $799 million
          Series 2019-3                                  2024                      $800 million
          HVF II MTN Total                                                       $6,038 million
          VFNs
          Series 2013-A                                  2022                    $4,855 million
          HVF II ABS Notes Total                     2020-2024                  $10,893 million

The VFN Notes are issued pursuant to a privately negotiated agreement with a group of financial

institutions. The MTN Notes are sold in global format through the Depository Trust Company

and beneficially owned by a larger number of investors.

                      60.     In exchange for proceeds of the HVF II ABS Notes, pursuant to the Fourth

Amended and Restated HVF Base Indenture dated November 25, 2013 and the Amended and

Restated Group I Supplement dated October 31, 2014, HVF issued a note (the “HVF Series

2013-G1 Note”) to HVF II in the original principal amount of $2.35 billion. The U.S. ABS

Agent is the indenture trustee and collateral agent in respect of the HVF Series 2013-G1 Note.

HVF’s obligations in respect of the HVF Series 2013-G1 Note are secured by portions of the


                                                    22
AMERICAS 102616839
                     Case 20-11218-MFW    Doc 28     Filed 05/24/20   Page 23 of 44




Company’s U.S. rental vehicle fleet financed pursuant to the HVF II ABS Program and related

assets.

                                     (ii) Donlen ABS Program

                      61.   Non-Debtor Affiliate Hertz Fleet Lease Funding LP (“HFLF”), a

subsidiary of the Donlen Corporation (“Donlen”), is a special purpose entity created to act as the

Issuer under the Company’s U.S. fleet leasing ABS Program (the “Donlen ABS Program”).

The Company utilizes the Donlen ABS Program to finance lease receivables and the related

vehicles under lease to Donlen’s U.S. fleet management customers. The debt outstanding under

this program is non-recourse to Donlen and THC and principal repayment is derived solely from

the proceeds of third party payments owing under the leases. Non-Debtor Affiliate DNRS II

LLC receives proceeds of the ABS Notes issued by HFLF under the Donlen ABS Program and,

through the Donlen Trust, acquires vehicles that are, in turn, leased to Third-Party Lessees. In

addition, Donlen from time to time enters into syndication transactions with third-party investors

pursuant to which such investors acquire a beneficial interest in an agreed upon portfolio of

leases of Third-Party Lessees. Once syndicated, the leases included in syndication transactions

are not included in the collateral for the HFLF ABS Notes.

                      62.   Pursuant to the September 30, 2013 HFLF 2013 Base Indenture and

various supplements thereto, as to each of which the U.S. ABS Agent acts as indenture trustee

and collateral agent, HFLF issues MTN and VFN ABS Notes (collectively, the “HFLF ABS

Notes”) secured by vehicles and related lease and other rights that have been allocated as the

ultimate direct or indirect collateral for HFLF’s financings. The ABS Notes issued by HFLF and

their respective outstanding principal amounts as of the Petition Date are as follows:




                                                23
AMERICAS 102616839
                     Case 20-11218-MFW        Doc 28     Filed 05/24/20     Page 24 of 44




                                              HFLF ABS Notes
                      Series                    Maturity                  Outstanding Principal
     MTNs
     Series 2017-1                                2021                                  $155 million
     Series 2018-1                                2022                                  $374 million
     Series 2019-1                                2023                                  $578 million
     HFLF MTN Total                                                                   $1,107 million
     VFNs
     Series 2013-2                                2022                                  $485 million
     HFLF ABS Notes Total                                                             $1,592 million

The VFN Notes are issued pursuant to a privately negotiated agreement with a group of financial

institutions. The MTN Notes are sold in global format through the Depository Trust Company

and beneficially owned by a larger number of investors.11

                      63.      Pursuant to the Group I Loan Agreement dated September 30, 2013,

HFLF lends, and DNRS II LLC borrows, proceeds of the HFLF ABS Notes (the “Group I

Loan”). The original committed amount under the Group I Loan Agreement is $2 billion.

DNRS II LLC’s obligations in respect of the Group I Loan are secured by its beneficial interest

in the vehicles and vehicle leases held by Donlen Trust and certain related rights (other than the

leases subject to the syndication transactions described above).

                                        (iii)European ABS Program

                      64.      Non-Debtor Affiliate International Fleet Financing No.2 B.V. (“IFF

No. 2”) is a special purpose entity created to act as the Issuer under the European ABS Program.

The Company utilizes the European ABS Program to finance vehicles used in its rental

operations in France, the Netherlands, Germany and Spain. Pursuant to an Issuer Facility


11
        There are an additional $11 million in Class RR note balances held by THC related to the Donlen ABS
program.

                                                   24
AMERICAS 102616839
                     Case 20-11218-MFW       Doc 28       Filed 05/24/20       Page 25 of 44




Agreement dated September 25, 2018, IFF No. 2 issued variable funding rental car asset-backed

notes (the “European ABS Notes”)12 that permit borrowings by IFF No. 2 on a revolving basis

in an original aggregate amount up to €1.0 billion with a term of two years. Credit Agricole acts

as the administrative agent and BNP Paribas acts as the collateral agent for the European ABS

Program. IFF No. 2’s obligations in respect of the European ABS Notes are secured by the

Company’s Dutch, French, German, and Spanish fleets and related assets. Vehicle Owners13 and

Company Lessees14 vary by region under the European ABS Program. As of the Petition Date,

the aggregate principal amount of European ABS Notes outstanding, expressed in U.S. Dollars,

was approximately $650 million.

                      65.   Each Vehicle Owner under the European ABS Program is party to a

facility agreement pursuant to which it obtains proceeds of the European ABS Notes (each a

“FleetCo Facility Agreement”). Each European ABS Company Lessee guarantees the payment

obligations of its respective Vehicle Owner in respect of the applicable FleetCo Facility

Agreement.            Pursuant to the September 28, 2018 THC Guarantee and Indemnity, THC

guarantees all obligations of each European ABS Company Lessee to its respective Vehicle

Owner.




12
         Holders of European ABS Notes are or may include (i) Credit Agricole; (ii) Matchpoint Finance; (iii) BNP
Paribas; (iv) Deutsche Bank; (v) Sheffield Receivables; (vi) Barclays; (vii) HSBC France; (viii) MAGENTA;
(ix) Natixis; (x) Irish Ring; (xi) RBC, London Branch; (xii) Gresham Receivables; and (xiii) Lloyds.
13
         The European ABS Vehicle Owners are Non-Debtor Affiliates (i) Stuurgroep Fleet (Netherlands) B.V.
(Netherlands); (ii) RAC Finance S.A.S. (France); (iii) Hertz Fleet Limited (Germany); and (iv) Stuurgroep Fleet
(Netherlands) B.V. Spanish Branch (Spain).
14
         The European ABS Company Lessees are Non-Debtor Affiliates (i) Hertz Automobielen Nederland B.V.
(Netherlands); (ii) Hertz France S.A.S. (France); (iii) Hertz Autovermietung GMBH (Germany); and (iv) Hertz de
España SL (Spain).

                                                     25
AMERICAS 102616839
                     Case 20-11218-MFW       Doc 28       Filed 05/24/20       Page 26 of 44




                                       (iv) Australian Securitization

                      66.   Non-Debtor Affiliate HA Fleet PTY Limited (“HA Fleet”) is an entity

created to act as the Issuer under the Australian Securitization. The Australian Securitization is

the primary fleet financing facility for the Company’s vehicle rental operations in Australia.

                      67.   Pursuant to the October 31, 2014 Master Amendment and Restatement

Agreement, HA Fleet is entitled to issue VFN notes in the original maximum principal amount of

AUD$250 million (the “Australian Securitization Notes”).15                      Citibank NA Acts as the

administrative agent in respect of the Australian Securitization Notes and PT Limited is the

security trustee. HA Fleet’s obligations in respect of the Australian Securitization Notes are

secured by rental vehicles used in the Company’s Australian operations and certain related

rights. As of the Petition Date, the aggregate principal amount of Australian Securitization Notes

outstanding, expressed in U.S. Dollars, was approximately $149 million.

                      68.   In addition to being an Issuer, HA Fleet is also the Vehicle Owner under

the Australian Securitization Program. Non-Debtor Affiliate Hertz Australia PTY Limited is the

Company Lessee in respect of the Australian Securitization Program. THC guarantees the lease

payments and certain performance in respect of the Australian Securitization Program.

                                       (v) Hertz Canadian Securitization Program

                      69.   Non-Debtor Affiliate TCL Funding Limited Partnership (“Funding LP”)

is a special purpose entity created to act as the Issuer under the Company’s Hertz Canadian

Securitization Program (the “Hertz Canadian Securitization Program”). The Hertz Canadian

Securitization Program is the primary fleet financing facility for the Company’s vehicle rental

operations in Canada.


15
        Holders of Australian Securitization Notes are or may include (i) Westpac Banking Corporation; (ii) Royal
Bank of Canada, (iii) Sydney Branch; and (iv) National Australia Bank.

                                                     26
AMERICAS 102616839
                     Case 20-11218-MFW      Doc 28     Filed 05/24/20   Page 27 of 44




                      70.   Pursuant to a Base Indenture and the Series 2015-A Supplement, each

dated September 14, 2015, Funding LP issued VFN ABS Notes that provided for aggregate

maximum borrowings of CAD$350 million on a revolving basis (the “Hertz Canadian

Securitization Notes”). BNY Trust Company of Canada acts as indenture trustee and collateral

agent for the Hertz Canadian Securitization Notes. Funding LP’s obligations in respect of the

Hertz Canadian Securitization Notes are secured by the Company’s Canadian rental vehicle fleet

and related assets. Funding LP’s obligations in respect of the Hertz Canadian ABS Notes are

guaranteed by Non-Debtor Affiliates HC Limited Partnership, Hertz Canada Vehicles

Partnership, and DTGC Car Rental Limited Partnership. As of the Petition Date, the aggregate

principal amount of Hertz Canadian Securitization Notes outstanding, expressed in U.S. Dollars,

was approximately $251 million.

                      71.   Under the Hertz Canadian Securitization Program, Hertz Canada Vehicles

Partnership and DTGC Car Rental Limited Partnership are Vehicle Owners. Debtors Hertz

Canada Limited and Dollar Thrifty Automotive Group Canada Inc. act as agents for renting the

Vehicle Owner’s vehicles to consumers rather than as Company Lessees in the ABS Program

structure described above. Pursuant to a September 14, 2015 Performance Guarantee, THC

guarantees certain obligations of Hertz Canada Limited and Dollar Thrifty Automotive Group

Canada Inc. in respect of the Hertz Canadian Securitization Program.

                                      (vi) Donlen Canadian Securitization Program

                      72.   In December 2019, Donlen established a new securitization platform (the

“Donlen Canadian Securitization Program”) to finance its Canadian vehicle leasing

operations. Under the Donlen Canadian Securitization Program, Non-Debtor Affiliate Donlen

Canada Fleet Funding LP stands in the position of the Issuer in the ABS Program structure

described above, but it raises funds not by issuing notes but by borrowing under December 31,
                                                  27
AMERICAS 102616839
                     Case 20-11218-MFW       Doc 28     Filed 05/24/20    Page 28 of 44




2019 loan agreement with Canadian Imperial Bank of Commerce as the committed lender and

Computershare Trust Company of Canada, as trustee of Stable Trust, as conduit lender. The

Vehicle Owner under the Donlen Canadian Securitization Program is Donlen Fleet Leasing Ltd.,

which leases vehicle fleets to Third-Party Lessees.            Obligations in respect of the Donlen

Canadian Securitization Program are secured by assets financed thereunder and a deed of

hypothec. THC guarantees certain obligations relating to the Donlen Canadian Securitization

Program.

                      73.   The Donlen Canadian Securitization Program provides for aggregate

maximum borrowings of CAD$50 million on a revolving basis and a maturity of December

2022. As of the Petition Date, the principal amount outstanding under the Donlen Canadian

Securitization Program, expressed in U.S. Dollars, was approximately $27 million.

     3. Intercompany Obligations

                      74.   In addition to the third-party debt described above, in the ordinary course

of the Company’s business, certain of the entities comprising the Company engage in

intercompany loan transactions. The Company’s intercompany loans are governed by written

loan agreements with arm’s length terms and conditions, including variable interest rates based

on a fixed percent over a benchmark rate. As set forth in greater detail in the Debtors’ motion to

maintain its cash management system, filed concurrently herewith, the Debtors have substantial

intercompany loan balances as of the Petition Date.

     4. Equity

                      75.   As of the Petition Date, Hertz Global Holdings, Inc. had approximately

142,294,110 shares of common stock issued and outstanding. At the close of trading on the

Petition Date, the share price closed at $2.84.



                                                   28
AMERICAS 102616839
                     Case 20-11218-MFW      Doc 28      Filed 05/24/20   Page 29 of 44




                      C. Circumstances Leading to the Commencement of the Chapter 11 Cases

                      76.   The Company commenced these Chapter 11 Cases in response to

disruptions caused to its business by the COVID-19 pandemic. Our main business is providing

customers—primarily air travelers—vehicles for when they need to get around. With air travel

proceeding at a small fraction of its normal rate and many of our customers still subject to

restrictions on movement, demand for our core products has been decimated.

                      77.   Our Company has long recognized that the highest concentration of rental

vehicle customers may be found at travel terminals. We began serving these customers at train

stations in 1926 with our “Rail-Drive” program and at airports with our “Fly-Drive” program

rollout in 1932. Based on these early successes, we committed to making travelers the focus of

our business and nearly a century’s experience has validated that decision. For example, in

2019, less than 40% of our U.S. locations were at airports, but those airport locations originated

more than 75% our U.S. vehicle rental transactions and generated 66% of our U.S. vehicle rental

revenue.

                      78.   Our reliance on air travelers results in a strong correlation between our

business and the global volume of air travel. This means that, in ordinary times, our business

slows at the beginning of the year and rises in the summer’s heavy travel months. Likewise, a

strong economy resulting in heavy business and leisure travel is especially positive for the

Company; while the sensitivity of air travel to economic downturns has a negative effect on our

financial results. Air travel, and in turn the rental car industry, is also particularly susceptible to

disruptions in the oil market and to acts of terror.

                      79.   While remaining focused on travelers, the Company has actively sought to

diversify its business to limit its exposure to risks particularly affecting the air travel industry.


                                                   29
AMERICAS 102616839
                     Case 20-11218-MFW       Doc 28      Filed 05/24/20       Page 30 of 44




At the center of this strategy is maintaining a robust network of off-airport locations to serve

customers with temporary vehicles needs unrelated to air travel, including insurance referrals,

and, more recently, drivers for our TNC Partners.

                      80.    Unfortunately, the COVID-19 pandemic left no corner of our rental car

business untouched. Our U.S. airport rental locations experienced a sharp and sustained drop in

reservations beginning in early March and leveled off, from March 21 to the present, at

approximately 90% down from daily reservations on the same dates in 2019. Their performance

tracked the precipitous drop in air travel, illustrated by TSA screening data charted below:


                                   TSA Daily Air Pasenger Screenings
                       3,000,000

                       2,500,000

                       2,000,000

                       1,500,000

                       1,000,000

                        500,000

                              0




                                            2020         2019 (Weekday Adjusted)

                                          Source: https://www.tsa.gov/coronavirus/passenger-throughput

                      81.    Business at our off-airport locations was also severely affected by the

pandemic. Voluntary changes in customer behavior and then mandatory state-wide stay-at-home

orders cut business sharply beginning in mid-March. California, a significant market for the

Company, was the first to issue a statewide stay-at-home order on March 19, 2020. Illinois, New

York, and New Jersey followed in the next three days.16 By March 28, more than half the states

had implemented their own stay-at-home orders, with the total number reaching 42 on April 7,
16
          See https://www.kff.org/wp-content/uploads/2020/04/WEB2-Stay-at-Home-Orders-by-State_1-2.png.

                                                    30
AMERICAS 102616839
                     Case 20-11218-MFW        Doc 28       Filed 05/24/20       Page 31 of 44




2020, plus Washington, D.C., Puerto Rico, and portions of three more states. As of the Petition

Date, many millions of U.S. citizens remain subject to stay at home orders or other restrictions.17

                      82.   With movement restricted, people drove less, got into fewer accidents, and

used fewer rideshares. All of this impacted our off-airport business in a similar way that

decreased flight volumes impacted our airport business.                  Since March 21, our total daily

reservations at U.S. off-airport locations have been down approximately 70% or more from what

they were for the same period in 2019 (excluding cargo vans). By way of further illustration, in

February 2020, we had an average of approximately 60,000 U.S. insurance replacement vehicle

rentals per day. Since about April 8, that number has been below 40,000, and dipped below

30,000 per day for nearly a full month. TNC Partner usage saw a similar drop-off. From

January 1, 2020 through mid-March, total daily U.S. TNC Partner usage remained at over 30,000

vehicles. Since late April, that usage has been below 15,000.

                      83.   The Company’s revenue numbers provide a stark illustration of the effect

of the COVID-19 crisis on its business. Coming into 2020, the Company had experienced ten

consecutive quarters of year-over-year revenue growth and the first two months of the year

showed that upward trajectory continuing. In January and February of 2020, Company-wide

revenue was up 6% year-over-year on 8% higher U.S. car rental volume. Business began to drop

off at the beginning of March, trending downwards throughout the month as the crisis took hold

and states shut down. The declines drove March global revenue down more than approximately

30% from the prior year. In April, our first full month operating in the crisis, the Company’s

global revenue was down approximately 73% from April 2019.




17
          See https://www.nytimes.com/interactive/2020/us/states-reopen-map-coronavirus.html.

                                                      31
AMERICAS 102616839
                     Case 20-11218-MFW      Doc 28     Filed 05/24/20   Page 32 of 44




                      84.   The drop in revenue was not the crisis’ only attack on the Company’s

liquidity. As to vehicles in the Company’s rental fleets financed under the ABS Programs, the

Company’s monthly obligations are generally limited to lease payments composed of scheduled

vehicle deprecation plus interest, to provide a return for investors, and fees, to cover the costs of

the ABS Program. However, to maintain access to funding at existing levels under the HVF II

ABS Program, the governing documents require the Company to remain in compliance with

certain collateral value ratios.       The Company’s compliance with those ratios is tested by

reference to used vehicle pricing guides (the “Pricing Guides”). When the Pricing Guides show

that the Company’s leased Non-Program Vehicles have depreciated faster than their book

depreciation, the Company must pay the calculated reduction in value into the HVF II ABS

Program to remain in compliance with its collateral value ratios.          Given the value of the

Company’s leased Non-Program Vehicle fleet, a 1% drop in vehicle values translates to an

approximately $75 million depreciation “true-up” requirement to remain in compliance.

                      85.   The COVID-19 crisis distorted the market for used vehicles in the U.S.

and globally by severely constraining demand. The Company saw firsthand the drop in demand

for its preowned vehicles at its Hertz Car Sales locations. Stay-at-home orders effectively shut

down vehicle sales in states where such orders were in effect, causing the Company’s retail sales

activity to plummet. By way of illustration, during each week from February 9, 2020 through

March 14, the Company hit peak daily sales of more than 1,000 vehicles. From March 21

through April 15, the Company’s daily vehicles sales never reached 400. Dispositions through

other channels were also severely disrupted. Most notably, wholesale vehicle auctions were

variously shut down or switched to limited online-only operations.

                      86.   Despite the low transaction volume in a manifestly non-functioning used


                                                  32
AMERICAS 102616839
                     Case 20-11218-MFW        Doc 28      Filed 05/24/20    Page 33 of 44




vehicle market, the Pricing Guides continued to publish purported market values of used

vehicles. According to one of the Pricing Guides, the value of the Company’s Non-Program

Vehicles dropped by more than 1.5% in March and nearly 2.5% in April 2020. As a result, the

amount the Company would have to pay into its HVF II ABS Program to maintain compliance

with its funding ratios was approximately $135 million. Together with other related payments

under the lease and net of credits, the Company’s total HVF II ABS Program payment due April

27, 2020 was approximately $389.5 million. Making this payment would have consumed a

substantial portion of the Company’s available cash, with the likelihood of larger depreciation

true-up payments coming due in the following months. Indeed, J.D. Power, the owner of the

NADA the Pricing Guide, provided an outlook in its April 2020 COVID-19 Used Update which

called for used vehicle prices to fall 7% from March to June of this year. When the payment

came due on April 27, the Company was engaged in negotiations with its HVF II ABS Program

creditors to reduce the amount of the lease payment. However, the parties were unable to reach

an agreement and the Company elected not to make the payment and defaulted on its lease.

                      87.   Before coming to this decision, the Company took proactive steps to avoid

having to make it. Ordinarily, the Company would have been able to simultaneously reduce its

lease burden and generate cash to pay its obligations by selling down its vehicle fleet. The state

of the used vehicle market, however, effectively eliminated this option.                Accordingly, the

Company was forced to turn elsewhere, while continuing to evaluate a range of alternatives with

respect to the size and composition of its fleet.

                      88.   It began by cutting costs in hopes of preserving liquidity sufficient to see it

through the crisis while still meeting its financial obligations. The Company reduced its capital

expenditures, including by reducing its new vehicle purchase commitments by approximately


                                                     33
AMERICAS 102616839
                     Case 20-11218-MFW     Doc 28     Filed 05/24/20   Page 34 of 44




$4 billion. It cut down on sales and marketing spend that was rendered cost-ineffective by an

unreceptive market. It consolidated off-airport rental locations in the U.S. and Europe to reduce

overhead costs. It negotiated with airport authorities and lessors to abate or defer the Company’s

obligations under airport concession agreements and off-airport leases. And, it reduced its

workforce to align staffing levels with the reduced demand for its products.

                      89.   The Company’s workforce cost management began as a furlough program

in March, with the Company remaining hopeful that demand would return quickly and it could

bring its furloughed employees back. By April, it became clear to the Company that the

COVID-19-induced slowdown would not be a transient interruption in its business.

Accordingly, the Company made the difficult decision to transition to terminations. Globally, as

of the Petition Date, the Company’s workforce actions have affected over 21,000 employees, of

whom approximately 14,400 have been terminated.

                      90.   In addition to managing costs, the Company, together with many of its

peer companies facing similar challenges, actively engaged with the U.S. and European

governments regarding possible aid to the rental car industry. Access to significant government

rescue funds was uncertain and did not proceed on a timeline that would allow the Company to

timely meet all anticipated obligations to creditors, including in respect of the HVF II ABS

Program, during the course of the crisis.

                      91.   The Company’s April 27, 2020 default in respect of the HVF II ABS

Program had implications for that program and certain other of the Company’s U.S. financing

arrangements. With respect to the HVF II ABS Program, as of May 5 amortization events and

liquidation events occurred. The occurrence of an amortization event requires the Company to

use proceeds of vehicle sales to pay down the HVF II ABS Notes and prohibits the Company to


                                                 34
AMERICAS 102616839
                     Case 20-11218-MFW     Doc 28    Filed 05/24/20   Page 35 of 44




use proceeds to purchase new vehicles. Absent some agreement, the occurrence of a liquidation

event allows the affected holders of HVF II ABS Notes to direct the liquidation of vehicles

serving as collateral for their notes. Before any liquidation could begin, however, the Company

reached an agreement (the “Forbearance Agreement”) with the requisite holders of HVF II

ABS Notes to forebear from exercising their liquidation remedy. The Forbearance Agreement

did not address the amortization event.

                      92.   At the same time as it entered into the Forbearance Agreement, the

Company entered into agreements (the “Waiver Agreements”) with certain lenders under the

Senior Credit Agreement, the L/C Facility, the ALOC Facility, and the U.S. Vehicle RCF to

waive actual or potential defaults relating to, among other things, the Company’s lease defaults.

The Forbearance Agreement and the Waiver Agreements allowed the Company to avert a

chapter 11 filing on May 5 to protect its fleet and avoid widespread cross-defaults across its

capital structure. Unfortunately, the Forbearance Agreement and the Waiver Agreements lasted

only through May 22, 2020.

                      93.   Between May 5 and May 22, the Company, directly and through its

advisors, actively engaged with many of its lenders.        In accordance with the Forbearance

Agreement and Waiver Agreements, it provided counterparties with information about its

finances, operations, and projections, both through document productions and through calls with

Company representatives and advisors. In the course of these discussions, the Company pressed

its lenders to extend their waivers and forbearances to permit a meaningful exploration of

potential reorganization structures prior to entering chapter 11. It also explored waivers or other

agreements to permit its international affiliates to avoid participating in this Chapter 11 Cases as

Debtors. The efforts have, or are likely to have, succeeded with lenders to the Company’s


                                                35
AMERICAS 102616839
                     Case 20-11218-MFW     Doc 28     Filed 05/24/20   Page 36 of 44




European and Australian affiliates. Holders of Australian Securitization Notes agreed to waive

cross defaults to a THC bankruptcy filing on a permanent basis. The lender under the U.K.

Financing Facility and requisite holders of European Vehicle Notes due 2023 (i.e., the 2023

Notes) and the European ABS Notes and have agreed to waive cross defaults to a THC

bankruptcy filing through September 30, 2020, subject to the Company’s receipt of the same

waiver from holders of the European Vehicle Notes due 2021 (i.e., the 2021 Notes). The

Company anticipates, based on information provided by advisers to a large group of noteholders,

that the 2021 Notes waiver will be granted but that certain votes necessary to obtain the requisite

majority were submitted after close of business on the Petition Date in Europe or are otherwise

delayed. The Company anticipates that such waiver is likely to be completed by no later than

May 27, 2020 and that, accordingly, it should not be necessary for its European entities to seek

chapter 11 protection at this time. Despite its best efforts, the Company was unable to obtain

similar concessions from its U.S. and Canadian creditors.

                      94.   With the Forbearance Agreement and Waiver Agreements expiring on

May 22, 2020, to protect the Company and preserve value for its stakeholders, the Company was

left with no choice but to commence these Chapter 11 Cases.

                      D. Objectives of Chapter 11 Cases

                      95.   The Company’s sudden change in circumstances brought about by the

COVID-19 crisis and uncertainty about when the crisis might end made it impossible to develop

a restructuring strategy with major stakeholders before commencing these Chapter 11 Cases.

                      96.   The Company intends to use the protections afforded by the Bankruptcy

Code and this Court to accomplish four main objectives. First, it intends to preserve its liquidity.

By commencing these Chapter 11 Cases, the Company avoided the consequences of failing to,

among other things, make the $389.5 million lease payment due in respect of the HVF II ABS
                                                 36
AMERICAS 102616839
                     Case 20-11218-MFW      Doc 28      Filed 05/24/20   Page 37 of 44




Program, thereby preserving both its cash and the use (albeit limited) of its vehicle fleet in the

short term. Second, it intends to stabilize the Company’s operations. As the effects of the crisis

become clearer, the Company will use new information available to adjust the scope of its

operations as prudent under the circumstances. Third, it intends to use the same information and

revised projections to develop a business plan that is feasible in the post-COVID-19 crisis

environment. Fourth, the Company intends to reach a consensus with its creditors and other

stakeholders to restructure the Company’s balance sheet, as appropriate, that will allow the

Company to continue into its new century of serving travelers and other customers around the

globe.

                The First Day Motions

                      97.   Concurrently with the filing of these Chapter 11 Cases, the Debtors filed

the First Day Motions seeking relief related to the administration of the cases; the Debtors’

vendors, employees, franchisees, and customers; their operations; and their cash management. A

list of the First Day Pleadings is set forth below.

                      A. Administrative Motions

       Debtors’ Motion for Entry of an Order Directing Joint Administration of the Chapter 11
        Cases

       Debtors’ Application for Entry of an Order Appointing Prime Clerk LLC as Claims and
        Noticing Agent

       Debtors’ Motion for Entry of an Order (i) Authorizing Debtors to File a Consolidated List
        of 50 Largest Unsecured Creditors, (ii) Waiving Requirements to File a List of, and
        Provide Notice to, Equity Holders, (iii) Authorizing Debtors to Redact Certain Personally
        Identifiable Information for Individual Creditors, and (iv) Granting Related Relief

       Debtors’ Motion for Entry of an Order (i) Confirming, Restating, and Enforcing the
        Worldwide Automatic Stay, Anti-Discrimination Provisions, and Ipso Facto Protections of
        the Bankruptcy Code, (ii) Approving the Form and Manner of Notice, and (iii) Granting
        Related Relief

                      B. Substantive Motions

                                                   37
AMERICAS 102616839
                     Case 20-11218-MFW   Doc 28      Filed 05/24/20   Page 38 of 44




       Debtors’ Motion for Entry of Interim and Final Orders (i) Authorizing, But Not Directing,
        the Debtors to (a) Continue Use of Their Existing Cash Management System, Bank
        Accounts, Checks and Business Forms, (b) Pay Related Prepetition Obligations, (C)
        Continue Performance of Intercompany Transactions, and (d) Continue Hedging
        Practices; (ii) Waiving The Section 345(b) Deposit and Investment Requirements; and (iii)
        Granting Related Relief

       Debtors’ Motion for Entry of Interim and Final Orders (a) Authorizing, But Not Directing,
        the Debtors to: (i) Pay Prepetition Wages and Compensation; (ii) Continue Certain
        Employee Incentive and Expense Programs; (iii) Continue Certain Employee Benefit
        Programs; (b) Directing All Banks to Honor Prepetition Checks for Payment of Prepetition
        Employee Obligations; and (c) Granting Other Related Relief

       Debtors’ Motion for Entry of Interim and Final Orders (i) Authorizing, But Not Directing,
        the Debtors to Pay Prepetition Claims of Foreign and Critical Vendors, (ii) Confirming
        Administrative Expense Priority Status for Outstanding Prepetition Purchase Orders, and
        (iii) Granting Related Relief Thereto

       Motion for Entry of Interim and Final Orders (i) Authorizing, But Not Directing, the
        Debtors to Pay Certain Prepetition Claims of Airport Authorities and (ii) Granting
        Related Relief Thereto

       Debtors’ Motion for Entry of Interim and Final Orders (a) Authorizing, but not Directing,
        the Debtors to (i) Maintain Existing Insurance Policies and Pay All Insurance Obligations
        Arising Thereunder, (ii) Continue Insurance Premium Financing and (iii) Renew, Revise,
        Extend, Supplement, Change or Enter into New Insurance Policies and Insurance Premium
        Financing Agreements and (b) Modifying Automatic Stay with Respect to Workers’
        Compensation Programs

       Debtors’ Motion for Entry of Interim and Final Orders (i) Authorizing, But Not Directing,
        the Debtors to (a) Maintain Their Existing Customer Programs and (b) Honor Certain
        Prepetition Customer Obligations, and (ii) Granting Related Relief Thereto

       Debtors’ Motion for Entry of an Interim and Final Order (i) Authorizing, But Not
        Directing, the Debtors to Honor Prepetition Obligations to Non-Debtor Franchisees in the
        Ordinary Course and (ii) Granting Related Relief

       Debtors’ Motion for Entry of Interim and Final Orders (i) Authorizing, But Not Directing,
        The Debtors To Pay Certain Prepetition Taxes & Fees and (ii) Granting Related Relief

       Debtors’ Motion for Entry of (i) Interim Order (a) Establishing Notice and Hearing
        Procedures for Trading in Equity Securities in the Debtors, and (b) Setting Record Date for
        Notice and Potential Sell-Down Procedures with Respect to Trading in Claims Against the
        Debtors; and (ii) Final Order (a) Establishing Notice and Hearing Procedures for Trading
        in Equity Securities in the Debtors, and (b) Setting Record Date for Notice and Potential
        Sell-Down Procedures and Establishing Procedures Applicable to Trading in Claims
        Against the Debtors Following the Occurrence of a Determination Date

                                                38
AMERICAS 102616839
                     Case 20-11218-MFW        Doc 28     Filed 05/24/20    Page 39 of 44




       Debtors’ Motion for Entry of Interim and Final Orders (i) Approving Debtors’ Proposed
        Form of Adequate Assurance of Payment to Utility Providers, (ii) Establishing Procedures
        for Resolving Objections by Utility Providers, and (iii) Prohibiting Utility Providers from
        Altering, Refusing, or Discontinuing Utility Services

                      98.    The Debtors have narrowly tailored the relief requested in the First Day

Motions to meet their goals of: (a) continuing their current operations in chapter 11 with as little

disruption as possible; (b) maintaining the confidence and support of their vendor, customer,

employee, franchisee, and other key constituencies; and (c) establishing procedures for the

efficient administration of these Chapter 11 Cases.

                      99.    I have reviewed each of the First Day Motions (including the exhibits

thereto) and I believe the facts stated therein to be true and correct to the best of my knowledge

with appropriate reliance on corporate officers, employees, and advisors. I incorporate by

reference the factual statements in each of the First Day Motions as though set forth herein.

                      100.   I believe that the relief sought in each of the First Day Motions is

necessary to the successful implementation of the Debtors’ efforts to maximize the value of their

estates. It is my further belief that, with respect to those First Day Motions requesting the

authority to pay specific prepetition claims or continue selected prepetition programs, the relief

requested is essential to the maintenance of the Debtors’ operations and necessary to avoid

immediate and irreparable harm to the Debtors’ estates and creditors.

                      101.   The success of these Chapter 11 Cases depends upon the Debtors’ ability

to preserve their operations while they restructure their financial obligations.             The relief

requested in the First Day Motions is a critical component of maintaining the confidence of key

constituencies necessary to implement this strategy.

                      102.   Accordingly, I respectfully request that all of the relief requested in the

First Day Motions, and such other and further relief as may be just and proper, be granted.

                                                    39
AMERICAS 102616839
                Case 20-11218-MFW       Doc 28      Filed 05/24/20     Page 40 of 44




I declare under penalty of perjury that the foregoing Declaration of Jamere Jackson in Support

of Debtors' Petitions and Requests for First Day Relief is true and correct.


Executed on: May 24, 2020
             Estero, Florida




                                      Executive Vice Pr sident and Chief Financial Officer of
                                      The Hertz Corporation




                                               40
AMERICAS 102616819
                     Case 20-11218-MFW   Doc 28    Filed 05/24/20   Page 41 of 44




                                            Exhibit A

                              Corporate Organizational Chart Showing
                                  Debtor and Non-Debtor Entities




                                               1
AMERICAS 102616839
                                                                                                                                                                                                                                                            Hertz
                                                                                                                                                                                                                                                           Global

                                                                                                            Case 20-11218-MFW                                                                 Doc 28                          Filed 05/24/20              Holdings,
                                                                                                                                                                                                                                                         Inc. (DE) R                   Page 42 of 44
                                    Hertz Global Holdings, Inc.                                                                                                                                                                                          Rental Car
                                                                                                                                                                                                                                                        Intermediate
                                                                                                                                                                                                                                                       Holdings, LLC



                             and its Debtor and Non-Debtor Affiliates
                                                                                                                                                                                                                                                            (DE)


                                                                                                                                                                                                                                                          The Hertz
                                                                                                                                                                                                                                                         Corporation
                                                                                                                                                                                                                                                            (DE)



                                        Hertz              Hertz              Firefly        Hertz            Navigation                              Hertz           Executive           Hertz         Hertz Corp. Ctr.      Hertz                                   Hertz         Smartz Vehicle       Hertz                Hertz           Hertz             Hertz         Hertz Global           Hertz           Rental Car
                                                                                                                                   Donlen                                                                                                          HIRE
                  HVF II GP Corp     Transporting,        Aircraft,         Rent A Car    Vehicle Sales       Solutions                            Technologies,      Ventures           Car Sales      Prop. Owners’        System,                              International        Rental        Dealership One          Funding         Vehicle           General         Services           Local Edition        Group
                                                                                                                                 Corporation                                                                                                    (Bermuda)
                       (DE)               Inc.              LLC                LLC         Corporation          LLC                                     Inc.             Ltd.              LLC            Ass’n, Inc.          Inc.                                    Ltd.          Corporation          LLC                 Corp.         Financing          Interest       Corporation            Corp.          Company, LLC
                                                                                                                                  (Illinois)                                                                                                      Limited
                                         (DE)              (DE)                (DE)           (DE)              (DE)                                   (DE)             (DE)               (DE)           (Florida) N          (DE)                                   (DE)              (DE)              (DE)                (DE)          LLC (DE)          LLC (DE)            (DE)               (DE)              (DE)



                                       Donlen              Hertz            Hertz Fleet                                                                                                                                                                                                                                                      Hertz                                                 Hertz Local        Dollar Thrifty
                   Hertz Vehicle                                                                                                Donlen Mobility       DNRS
                                       FSHCO            Fleet Lease       Lease Funding     Donlen                                                                     DNRS                                                                                                                                                                 Vehicles                                                 Edition           Automotive
                  Financing II LP                                                                                               Solutions, Inc.       II LLC
                                      Company           Funding LP            Corp.        Trust (DE)                                                                 LLC (DE)                                                                                                                                                                LLC                                                 Transporting,       Group, Inc.
                      (DE) E                                                                                                       (Illinois)          (DE)
                                        (DE)               (DE) J             (DE)                                                                                                                                                                                                                                                           (DE)                                                   Inc.(DE)              (DE)



                                                                                                              Dan Ryan              Hertz              Hertz            Hertz            Hertz NL          Hertz Holdings                        Hertz Puerto          Hertz
                                     Donlen Fleet                                         Hertz Claim                                                                                                                       Hertz Do Brazil
                                                                                                             Car Rentals         New Zealand        Asia Pacific     Asia Pacific        Holdings           Netherlands                         Rico Holdings,      Investments
                                     Leasing, Ltd                                         Management                                                                                                                             Ltda.
                                                                                                                Limited           Holdings            Pte. Ltd        (Japan),             Inc.                  BV                                  Inc.                Ltd.
                                      (Canada)                                            S.L. (Spain)                                                                                                                         (Brazil) P
                                                                                                              (Ireland) O          Limited          (Singapore)          Ltd              (DE)             (Netherlands)                        (Puerto Rico)           (DE)



                                                                                                               Tourism              Hertz
                                    Donlen Canada     Donlen Canada                                                                                                                                                                                Puerto
                                                                                                              Enterprises        New Zealand
                                     Fleet Funding         Fleet                                                                                                                                                                               Ricancars, Inc.
                                                                                                               Limited             Limited
                                      Corporation      Funding LPS                                                                                                                                                                             (Puerto Rico)
                                                                                                            (New Zealand)       (New Zealand)



  International        Hertz             Hertz              Hertz                Apex                       Hertz Car Rental    Hertz Investment                                            Hertz                                                                 Hertz Claim        Hertz Claim                             Hertz            Hertz         Hertz Europe
                                                                                              Hertz                                                  Hertz Fleet    Hertz Finance                        Hertz Belgium                          Stuurgroep                                           CMGC Canada                                                             Hertz Holdings       Hertz de
Fleet Financing    International        France        International RE       Processing                       Consulting         (Holdings) Pty.                                         Luxembourg                         Hertz Italiana                        Management        Management                           Autopujcovna     Management       Service Centre
                                                                                           Asia Pacific    (Shanghai) Co. Ltd
                                                                                                                                                       Limited      Centre Limited                            B.V.                              Holland B.V.                                         Acquisition ULC                                                         III UK Limited      Espana S.L.
    No. 2 BV       Treasury Ltd          SAS               Limited             Limited                                              Limited                                                S.a.r.l.                             S.r.l.                              B.V.B.A.            B.V.                                 s.r.o.       Services Sarl.       Limited
                                                                                           Korea Ltd.           (China)                               (Ireland)       (Ireland)                           (Belgium)                            (Netherlands)                                            (Canada)                                                                  (U.K.)           (Spain)
 (Netherlands)       (Ireland)         (France)           (Ireland)           (Ireland)                                            (Australia)                                          (Luxembourg)                                                               (Belgium)        (Netherlands)                        (C. Republic)    (Switzerland)       (Ireland)



     FCT                                               Probus Insurance                                                                                                                                                      Hertz Fleet                                             Stuurgroep                             Hertz
                                                       Company Europe                                                           Hertz Australia                                                           Hertz Claim                            Van Wijk             Hertz                                                                                                                      Hertz Claim         Hertz UK
  Yellow Car                                                                                                                                                                                                                 (ITALIANA)                                                 Fleet        Hertz Canada       Autopozicovna                                         Hertz (U.K.)
                                                              DAC                                                                Pty. Limited                                                             Management                            Beheer B.V.       Automobielen                                                                                                                  Management        Receivables Ltd
  (France)Q                                                                                                                                                                                                                      S.r.l.                                             (Netherlands)      Limited              s.r.o.                                              Limited
                                                           (Ireland)                                                              (Australia)                                                              S.r.l. (Italy)                      (Netherlands)     Nederland B.V.                                                                                                                 Limited (U.K.)        (U.K.)
                                                                                                                                                                                                                               (Italy) A                                                 BV                               (Slovakia)



                                                                                                                                                       Hertz             Hertz                                                                   Van Wijk                                            Hertz Canada      3216173 Nova
                                                                                          ACE Rentals       HA Lease Pty.         Hertz Note                                            HA Fleet Pty.                                                                              HC Limited                                              HC (N.S.)       Hertz Accident                                          Hertz Vehicle
                                                                                                                                                   Superannuation   Asia Pacific Pty.                                                         European Car-                                          Finance Co.,         Scotia                                             Daimler Hire       Hertz Europe
                                                                                          Cars Pty. Ltd         Ltd.            Issuer Pty. Ltd.                                            Ltd.                                                                                   Partnership                                             Company          Support Ltd.                                           Financing U.K.
                                                                                                                                                      Pty. Ltd.           Ltd.                                                                Rental Serv. BV                                             Ltd.           Company                                            Limited (U.K.)      Limited (U.K.)
                                                                                           (Australia)       (Australia)           (Australia)                                           (Australia)
                                                                                                                                                                                                                                               (Netherlands)                       (Canada) C                                             (Canada) L          (U.K.) K                                             Limited (U.K.)
                                                                                                                                                     (Australia)      (Australia)                                                                                                                      (Canada)          (Canada)



                                    Hertz Claim           Hertz
                    Hertz                                                 RAC Finance,                      Hertz Claim                                                                                                                                                            HC Vehicles                             DTG            Dollar Rent A                                                              Rental Car
                                    Management       Autovermietung                       Eileo SAS                                                                                                                                                                                                                                                                          Thrifty, LLC
                   Monaco                                                     SAS                          Management                                                                                                                                                              Partnership                         Operations, Inc.     Car, Inc.                                                               Finance LLC
                                       GmbH              GmbH                              (France)                                                                                                                                                                                                                                                                          (Oklahoma)
                    SAM                                                    (France) H                     S.A.S. (France)                                                                                                                                                            (DE) B                             (Oklahoma)        (Oklahoma)                                                                (Oklahoma)
                                     (Germany)         (Germany)



                                                                                                                                                                                                                                                                                                                                                                                Thrifty        Thrifty Rent-A-
  A: 51% Hertz Italiana S.r.L.; 49% HHNBV                                                                                                                                                                                                                                          HCE Limited                          DTG Supply,                         Thrifty Car
                                                                                                                                                                                                                                                                                                                                                                              Insurance         Car System,
                                                                                                                                                                                                                                                                                   Partnership                             LLC                              Sales, Inc.
                                                                                                                                                                                                                                                                                                                                                                            Agency, Inc.             LLC
  B: 50% HC Limited Partnership (LP); 49.95% Hertz Canada Limited (LP); 0.05% Hertz Canada (N.S.) Company (GP)                                                                                                                                                                      (Canada) D                          (Oklahoma)                         (Oklahoma)
                                                                                                                                                                                                                                                                                                                                                                             (Arkansas)         (Oklahoma)
  C: 98% Hertz Canada Limited (LP); 1% Hertz Canada (N.S.) Company (GP); 1% 3216173 Nova Scotia Company (GP)
  D: 99.999990%% HC Vehicle Partnership (LP); 0.0000048% each - Hertz Canada Limited (LP) and Hertz Canada (N.S.) Company (GP)
                                                                                                                                                                                                                                                                                                                                                                                Trac                               Dollar Thrifty
  E: 99.9% THC; 0.1% HVF GP II                                                                                                                                                                                                                                                                                                                                              Asia Pacific,                           Automotive
                                                                                                                                                                                                                                                                                                                                                                             Inc. (UAE)                           Group Canada
  F: 99.999% TCL Funding LP (LP); 0.001% 2232560 Ontario Inc. (GP)                                                                                                                                                                                                                                                                                                          (Oklahoma)                            Inc. (Canada)
  G: 99.99% DTAG Canada Inc. (GP); 0.01% 2240919 Ontario Inc. (LP)
  H: 1 share held by The Hertz Funding France Trust (Hertz France SAS: 99.972973%; Hertz Funding France Trust: 0.027027%)
  J: 99.5% Donlen Corporation (LP); 0.5% Hertz Fleet Lease Funding Corp. (GP)                                                                                                                                                                                   Key                                                                                          2240919
                                                                                                                                                                                                                                                                                                                                                           Ontario, Inc.
                                                                                                                                                                                                                                                                                                                                                                              2232560
                                                                                                                                                                                                                                                                                                                                                                            Ontario, Inc.
                                                                                                                                                                                                                                                                                                                                                                                              TCL Funding LP
                                                                                                                                                                                                                                                                                                                                                                                                                                       DTG Canada
                                                                                                                                                                                                                                                                                                                                                                                                                                          Corp.
                                                                                                                                                                                                                                                                                                                                                                                                (Canada) G
  K: f/k/a CCL Vehicle Rentals, Ltd.                                                                                                                                                                                                                                                                                                                        (Canada)         (Canada)                                                   (Canada)

  L: f/k/a 3198872 Nova Scotia Company
  M: 99.9% Hertz International Ltd. (LP); 0.1% Hertz NL Holdings, Inc. (GP)                                                                                                                                                                                                       Debtor Entity                                                                                               DTGC Car Rental,
                                                                                                                                                                                                                                                                                                                                                                                                    LP
  N: Nonprofit entity under FL law serving as association governing plots of land owned in Estero                                                                                                                                                                                                                                                                                               (Canada) F
  O: 50% HIL; 50% THC
  P: THC owns 2 shares of Hertz do Brazil                                                                                                                                                                                                                                         Non-Debtor Affiliate
  Q: FCT is a French SA licensed as a portfolio management company and is not owned by Hertz (part of French ABS)
  R: f/k/a Hertz Rental Car Holding Company, Inc.
  S: 99% Donlen Fleet Leasing Ltd. (LP); 1% Donlen Canada Fleet Funding Corporation
                                   Case 20-11218-MFW              Doc 28     Filed 05/24/20         Page 43 of 44

                                                                     Exhibit B


                                                         Scheduled                                 Obligors                                       Amount
            Debt              Primary Security            Maturity           (Direct or Indirect; in Whole or Substantial Part)                (in millions)
                                                                     Non-Vehicle
                                                                     The Hertz Corporation, Dollar Rent A Car, Inc.; Dollar Thrifty
                                                                     Automotive Group, Inc.; Donlen Corporation; DTG Operations, Inc.;
                                                                     DTG Supply, LLC; Firefly Rent A Car LLC; Hertz Car Sales LLC;
                                                                     Hertz Global Services Corporation; Hertz Local Edition Corp.; Hertz
                                                                     Local Edition Transporting, Inc.; Hertz System, Inc.; Hertz
 Senior Notes          Unsecured                         2022-2028                                                                                     $2,700
                                                                     Technologies, Inc.; Hertz Transporting, Inc.; Rental Car Group
                                                                     Company, LLC; Smartz Vehicle Rental Corporation; Thrifty Car
                                                                     Sales, Inc.; Thrifty, LLC; Thrifty Insurance Agency, Inc.; Thrifty Rent
                                                                     A Car System, LLC; TRAC Asia Pacific, Inc. (the "U.S. Notes
                                                                     Obligors")
                       Senior Secured Debt Collateral
 Senior Term Loan                                          2023                                                                                          $656
                       (as defined in the Declaration)
 Senior RCF            Senior Secured Debt Collateral      2021                                                                                          $615
 Senior RCF L/C Sub-                                                                                                                            $243 in letters
                       Senior Secured Debt Collateral      2021
 Facility                                                            U.S. Notes Obligors and Rental Car Intermediate Holdings, LLC             of credit issued
                                                                                                                                                $299 in letters
 L/C Facility          Senior Secured Debt Collateral      2021
                                                                                                                                               of credit issued
                                                                                                                                                $200 in letters
 ALOC Facility         Unsecured                           2023
                                                                                                                                               of credit issued
 Senior Second
                       Second priority lien on Senior
 Priority Secured                                          2022      U.S. Notes Obligors                                                                 $350
                       Secured Debt Collateral
 Notes
 Promissory Notes      Unsecured                           2028      The Hertz Corporation                                                                 $27




AMERICA
S
102616839
                                   Case 20-11218-MFW              Doc 28    Filed 05/24/20         Page 44 of 44




                                                         Scheduled                                 Obligors                                   Amount
           Debt               Primary Security            Maturity           (Direct or Indirect; in Whole or Substantial Part)            (in millions)
                                                                       Vehicle
 Hertz (HVF II) U.S.   Assets relating to ABS-financed               Hertz Vehicle Financing II LLC; Hertz Vehicle Financing; The Hertz
                                                         2020-2024                                                                               $10,893
 ABS                   U.S. vehicle rental fleet                     Corporation
 Donlen (HFLF) U.S.    Assets relating to ABS-financed
                                                         2020-2022   Hertz Fleet Lease Funding LP; DNRS II LLC                                    $1,592
 ABS                   U.S. Donlen fleet leases
                       Assets relating to RCF-financed
 U.S. Vehicle RCF                                          2021      The Hertz Corporation and Rental Car Intermediate Holdings, LLC                 $93
                       U.S. vehicle rental fleet
                                                                     The U.S. Notes Obligors and Hertz Holdings Netherlands, B.V.,
                                                                     Hertz Automobielen Nederland B.V.; Hertz Autovermietung GmbH;
 European Vehicle
                       Unsecured                         2021-2023   Hertz Belgium BVBA; Hertz Fleet (Italiana) S.r.l; Hertz France SAS;            $794
 Notes
                                                                     Hertz Italiana S.r.l.; Hertz Luxembourg S.à r.l.; and Hertz UK
                                                                     Receivables Ltd.
                       Assets relating to ABS-financed               Stuurgroep Fleet (Netherlands) BV; Hertz Fleet Limited; RAC
                       vehicle rental fleets in Spain,               Finance SAS; Hertz Automobielen Nederland B.V.; Hertz France
 European ABS                                              2021                                                                                     $650
                       the Netherlands, Germany, and                 SAS; Hertz Autovermietung GMBH; Hertz De Espana SL; The
                       France                                        Hertz Corporation
                                                                     TCL Funding Limited Partnership; HC Limited Partnership; Hertz
 Hertz Canadian        Assets relating to ABS-financed
                                                           2021      Canada Vehicles Partnership; DTGC Car Rental Limited                           $251
 Securitization        Canadian vehicle rental fleet
                                                                     Partnership; The Hertz Corporation in limited part
 Donlen Canadian       Assets relating to ABS-financed               Canada Fleet Funding LP; Donlen Fleet Leasing Ltd.; The Hertz
                                                           2022                                                                                      $27
 Securitization        Canadian Donlen fleet leases                  Corporation in limited part
 Australian            Assets relating to ABS-financed               HA Fleet PTY Limited; Hertz Australia PTY Limited; The Hertz
                                                           2021                                                                                     $149
 Securitization        Australian vehicle rental fleet               Corporation
                       Substantially all assets of                   Hertz New Zealand Holdings Limited; Hertz New Zealand Limited ;
 New Zealand RCF                                           2021                                                                                      $46
                       obligors                                      Tourism Enterprises Limited
 U.K. Financing        Assets relating to RCF-financed               Hertz Vehicle Financing U.K. Limited; Hertz (UK) Limited; The
                                                         2020-2023                                                                                  $229
 Facility              U.K. vehicle rental fleet                     Hertz Corporation



                                                     2
AMERICAS 102616839
